Case 2:14-cr-00124-SPC-MRM Document 142 Filed 05/14/20 Page 1 of 4 PageID 1282



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 v.                                                             CASE NO.: 2:14-cr-124-FtM-38MRM

 JOSE BENITEZ, JR.


                                                  ORDER 1

         Before the Court is pro se Defendant Jose Benitez Jr.’s letter motion for release to

 home confinement (Doc. 139) and the Government’s response in opposition (Doc. 141).

 The Court liberally construes Benitez’s letter as a request for compassionate release

 under 18 U.S.C. § 3582(c)(1)(A)(i) or for home confinement under the CARES Act. As

 best the Court can tell, Benitez seeks home confinement because of the COVID-19

 pandemic, his asthma, and his personal growth while incarcerated.                          For the below

 reasons, the Court denies Benitez’s request.

         Over four years ago, the Court sentenced Benitez to 122 months’ imprisonment

 after a jury found him guilty of armed bank robbery. He is now incarcerated at Coleman

 Low FCI and projected to be released in another three years. (Doc. 141 at 2). He claims

 cramped prison conditions and limited personal protective equipment are less than ideal

 during the COVID-19 pandemic. He also states he has asthma all his life and was twice

 hospitalized for pneumonia. He thus wants the Court to allow him to finish the rest of his

 sentence on home confinement.




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the

 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:14-cr-00124-SPC-MRM Document 142 Filed 05/14/20 Page 2 of 4 PageID 1283



        A court may not modify a term of imprisonment once imposed. But this rule has

 exceptions. A court may reduce a sentence if it finds that “extraordinary and compelling

 reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The court may do so

 by motion of the (1) Director of the Bureau of Prisons (“BOP”); or (2) “defendant after the

 defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

 Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

 receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

 Id.

        Benitez does not seek a reduction in his sentence. Rather, he wants to serve the

 rest of his term on home confinement, as opposed to prison. That request falls outside §

 3585(c)’s limited grant of authority to this Court to modify a sentence post-conviction.

 Because § 3582(c) does not give the Court authority to grant home confinement and

 because Benitez offers no statutory authority to support his request for the relief, the Court

 denies his request for home confinement.

        Even setting aside that flaw to Benítez’s request, he has neither exhausted his

 administrative remedies nor shown extraordinary and compelling reasons for

 compassionate release. Benitez—not the BOP—has filed the letter motion. And Benitez’

 letter does not state he has exhausted his administrative remedies, and the Government

 has provided documents showing he has not done so. (Doc. 141-1). Because Benitez

 has not exhausted his administrative remedies, the Court lacks authority to grant him

 relief under § 3582(c)(1)(A)(i).

        Even assuming Benitez exhausted his administrative remedies, he fails to show

 “extraordinary and compelling” reasons to warrant compassionate release. A reduction




                                               2
Case 2:14-cr-00124-SPC-MRM Document 142 Filed 05/14/20 Page 3 of 4 PageID 1284



 for extraordinary and compelling circumstances must be consistent with the United States

 Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A). From there,

 courts rely on U.S.S.G. § 1B1.13, which lists four extraordinary and compelling

 circumstances: serious medical condition, advanced age and deteriorating health, family

 circumstances, and other extraordinary and compelling reasons the BOP Director

 determines. U.S.S.G. § 1B1.13, cmt. n.1.

        None of the circumstances Benitez relies on falls within the Commission’s policy

 statement. Benitez provides no medical evidence to support him currently having asthma.

 See United States v. Heromin, No. 8:11-CR-550-T-33SPF, 2019 WL 2411311, at *1-2

 (M.D. Fla. June 7, 2019) (noting that defendants cannot “self-diagnose their own medical

 conditions” and denying compassionate release because of absence of corroboration

 from medical provider that defendant could not provide self-care or suffers a serious

 medical condition). He is fifty-one years old and does not allege his health is deteriorating.

 And the BOP Director has not found COVID-19 alone to be a basis for compassionate

 release. See United States v. Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2

 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure to COVID-19 do

 not meet the criteria for extraordinary and compelling reasons for a reduction in sentence

 set forth in the Sentencing Commission’s policy statement on compassionate release,

 U.S.S.G. § 1B1.13.”).

        In conclusion, although the Court understands Benitez’s concern about COVID-

 19, it does not possess the authority to modify or reduce his sentence under the facts.

 Also, Benitez has not established that the steps being taken by the BOP and his current

 facility are insufficient under his personal circumstances.




                                               3
Case 2:14-cr-00124-SPC-MRM Document 142 Filed 05/14/20 Page 4 of 4 PageID 1285



       Accordingly, it is now

       ORDERED:

       Defendant Jose Benitez Jr.’s letter request for release to home confinement (Doc.

 139) is DENIED.

       DONE AND ORDERED in Fort Myers, Florida on this 13th day of May 2020.




 Copies: Counsel of Record




                                           4
